
	
		I
		111th CONGRESS
		2d Session
		H. R. 5321
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2010
			Mr. Johnson of
			 Georgia (for himself, Mrs. McCarthy of
			 New York, Mr. Scott of
			 Georgia, and Mr. Lewis of
			 Georgia) introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To prohibit certain individuals from possessing a firearm
		  in an airport, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Airport Security Act of 2010.
		2.Prohibition of
			 possession of firearms at airports
			(a)Program To
			 prohibit possessionSection
			 44903 of title 49, United States Code, is amended by adding at the end the
			 following new subsection:
				
					(m)Program To
				prohibit possession of firearms at airports
						(1)EstablishmentThe Assistant Secretary of Homeland
				Security (Transportation Security Administration) shall establish and carry out
				a program to prohibit, except as provided in paragraph (3), any individual from
				possessing a firearm at a covered airport, including any individual who enters
				the airport, or who exits public transportation at the airport, for the
				following purposes:
							(A)Air travel.
							(B)Meeting another
				individual.
							(C)Picking up
				cargo.
							(D)Employment at the
				airport.
							(2)Requirements for
				airport operatorsIn carrying
				out the program established under paragraph (1), the Assistant Secretary shall
				require each airport operator to—
							(A)conspicuously
				display notices summarizing the program—
								(i)at
				each entrance to the airport; and
								(ii)in
				such form, and containing such information, as the Assistant Secretary shall by
				regulation prescribe; and
								(B)require law
				enforcement personnel to—
								(i)monitor the
				airport to prevent violations of paragraph (1); and
								(ii)escort any
				individual described in paragraph (3)(B)(ii) who is discovered by such
				personnel to be in possession of a firearm referred to in paragraph (3)(B)(i),
				to ensure that such individual continues to be excepted from paragraph (1) by
				reason of paragraph (3)(B).
								(3)ExceptionsThe following individuals shall not be
				prohibited by paragraph (1) from possessing a firearm under such
				paragraph:
							(A)Individuals
				authorized to carry a firearmAn individual who, by regulation,
				is authorized by the Administrator of the Federal Aviation Administration or
				the Assistant Secretary to carry a firearm at the covered airport.
							(B)TravelersAn
				individual who possesses a firearm, if—
								(i)the firearm is
				unloaded, carried in a hard-sided container that is locked, and the key or
				combination to the lock is in the exclusive possession of the individual;
				and
								(ii)the
				individual—
									(I)is carrying a
				ticket in the name of the individual for a flight that is scheduled for
				departure from the covered airport within 24 hours or that has arrived at the
				airport within the preceding 24 hours; or
									(II)communicates the intention to obtain a
				ticket for departure referred to in subclause (I) at the covered airport and
				obtains and carries such ticket or does not obtain such ticket for a compelling
				reason.
									(C)Individuals
				shipping firearmsAn individual who possesses a firearm in a
				capacity relating to the shipment of the firearm in air commerce and who, by
				regulation, is authorized by the Administrator of the Federal Aviation
				Administration or the Assistant Secretary to possess the firearm at the covered
				airport in such capacity.
							(D)Law enforcement
				officersAn on-duty law enforcement officer of a State or
				political subdivision of a State, or an officer or employee of the Federal
				Government, who is authorized to carry a firearm.
							(E)Certain
				individuals on public transportationAn individual passing through an airport on
				public transportation.
							(F)Additional
				authorized individualsAn
				individual who is otherwise authorized by the Administrator of the Federal
				Aviation Administration or the Assistant Secretary to possess a firearm at a
				covered airport.
							(4)Issuance of
				regulationsNot later than one year after the date of enactment
				of this Act, the Assistant Secretary of Homeland Security (Transportation
				Security Administration) shall issue regulations to carry out this
				subsection.
						(5)DefinitionsIn
				this subsection:
							(A)AirportThe term airport means an
				airport and any appurtenant building or area that is related to the operation
				of the airport, including a building or area on the site of the airport
				designed to—
								(i)receive passengers
				or cargo before or after a flight; or
								(ii)facilitate
				arrival at or departure from the airport, including—
									(I)a road or section of road used primarily
				for arrival at or departure from the airport;
									(II)an airport
				parking area; and
									(III)a public
				transportation stop.
									(B)Airport
				operatorThe term airport operator means the
				operator of a covered airport.
							(C)Assistant
				SecretaryThe term
				Assistant Secretary means the Assistant Secretary of Homeland
				Security (Transportation Security Administration).
							(D)Covered
				airportThe term
				covered airport means an airport that in the preceding fiscal
				year received an amount allocated or apportioned under chapter 471.
							(E)FirearmThe
				term firearm has the meaning given the term in section 921(a)(3)
				of title 18.
							(F)Public
				transportationThe term
				public transportation means a conveyance that provides regular
				and continuing general or special transportation to the
				public.
							.
			(b)Criminal penalty
			 for possession
				(1)In
			 generalChapter 44 of title 18, United States Code, is amended by
			 adding at the end the following new section:
					
						932.Possession of
				firearms at airports
							(a)In
				generalExcept as provided in
				subsection (b), an individual who knowingly possesses a firearm at a covered
				airport shall be fined under this title, imprisoned not more than 10 years, or
				both.
							(b)ExceptionsSubsection
				(a) shall not apply to an individual described in section 44903(m)(3) of title
				49.
							(c)Definition of
				covered airportIn this section, the term covered
				airport has the meaning given the term in section 44903(m)(5)(D) of
				title
				49.
							.
				(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall take effect on the date that is 30 days after the date on
			 which the Assistant Secretary of Homeland Security (Transportation Security
			 Administration) has issued regulations pursuant to section 44903(m)(4) of title
			 49, United States Code (as added by subsection (a)).
				(3)Conforming
			 amendmentThe table of sections for chapter 44 of title 18,
			 United States Code, is amended by adding at the end the following new
			 item:
					
						
							932. Possession of firearms at
				airports.
						
						.
				
